Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered June 10, 1993, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
"Before a defense witness may be cross-examined regarding his or her failure to provide law enforcement authorities with exculpatory information attested to at trial, certain foundational requirements must be met” (People v Pittman, 187 AD2d 679; see, People v Dawson, 50 NY2d 311, 321, n 4). The prosecutor in this case failed to comply with the foundational requirements set forth by the Court of Appeals in People v Dawson (supra) prior to cross-examining the defense witness. *493However, the error was harmless since there is no significant probability that the jury would have acquitted the defendant had the error not occurred (see, People v Ayala, 75 NY2d 422, 431; People v Crimmins, 36 NY2d 230, 241-242).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Miller, J. P., Pizzuto, Joy and Krausman, JJ., concur.